UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7135



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


STEVEN MCKELVEY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-00-380; CA-03-1764-6-GRA)


Submitted:    October 20, 2005               Decided:   October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven McKelvey, Appellant Pro Se. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Steven McKelvey seeks to appeal the district court’s

order denying relief on his motion filed under Fed. R. Civ. P.

60(b).        To appeal an order denying a Rule 60(b) motion in a

postconviction proceeding, McKelvey must establish his entitlement

to a certificate of appealability. Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have    independently   reviewed    the   record     and   conclude   that

McKelvey has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              Additionally, we construe McKelvey’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255 (2000).           United States v. Winestock,

340    F.3d    200,   208   (4th   Cir.   2003).      In    order   to   obtain

authorization to file a successive § 2255 motion, a movant must

assert claims based on either: (1) a new rule of constitutional


                                     - 2 -
law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

sufficient to establish that no reasonable factfinder would have

found the petitioner guilty of the offense.         28 U.S.C. § 2255 ¶ 8.

McKelvey’s   claims   do   not   satisfy   either   of   these   standards.

Therefore, we decline to authorize a successive § 2255 motion.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  DISMISSED




                                   - 3 -